IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 19 WM 2022
                                            :
                   Respondent               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
JEROYD CONYERS,                             :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM


    AND NOW, this 29th day of July, 2022, the “King”s [sic] Bench” is DENIED.